UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

UNITED STATES OF AMERICA
Criminal No. 3:17CR128 (]BA)

 

HECTOR ALFONSO April 30, 2019

 

RULING ON INAPPLICABILITY OF CAREER OFFENDER SENTENCE ENHANCEMENT

On November 20, 2018, Defendant Hector Alfonso Was convicted by guilty plea of
conspiracy to possess With intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a) and
(b)(l)(C), and brandishing a firearm during and in relation to a drug trafficking crime, in violation
of 18 U.S.C. § 924(c)(1)(A)(ii). On March 22, 2019, he Was sentenced by the Court on those two
counts respectively to 57 months and 84 months of imprisonment, to run consecutively. During
the sentencing hearing, the parties disputed Whether the “career offender” sentence enhancement
of USSG § 4B1.1(a) applied to Mr. Alfonso. The Court concluded that the enhancement did not
apply to Mr. Alfonso and indicated that a Written ruling setting forth a detailed analysis of the
reasoning underlying that decision would folloW.

Under USSG § 4B1.1(a), a “career offender” must have “at least two prior felony

33 ¢(

convictions of either a crime of violence or a controlled substance offense. The government bears
the burden of showing that a prior conviction counts as a predicate offense for the purpose of a
sentencing enhancement.” United States v. Savage, 542 F.3d 949, 964 (2d Cir. 2008).

The Government here argues that Defendant is a career offender based on three prior

felony convictions: his 2014 conviction for possession With intent to distribute, and distribution

of, cocaine base in violation of 21 U.S.C. 841(a) and (b)(l)(C), and his 2007 convictions of

attempted robbery in the first degree and conspiracy to commit robbery in the first degree in
violation of Conn. Gen. Stats. 53a-48, 53a-49, 53a-133, and 53a-134. (Govt. Sentencing Mem. [Doc.
# 145] at 9-16.)1 Defendant disputes that his convictions for attempt and conspiracy to commit
robbery constitute crimes of violence for purposes of the career offender guideline. (Def.’s
Sentencing Mem. [Doc. # 137] at 5-15.) Because Mr. Alfonso’s 2014 conviction is undoubtedly a
“felony conviction of . . . a controlled substance offense,” the career offender sentence
enhancement applies if either or both of his 2007 convictions were for a “crime of violence.” USSG
§ 4B1.1(a).

USSG § 4B1.2(a)(2) enumerates “robbery” among the offenses which constitute a “crime
of violence” for purposes of the career offender guideline Defendant argues that even if robbery
itself is a “crime of violence,” attempt to and conspiracy to commit robbery are not.

The guidelines define “crime of violence” for purposes of the career offender enhancement

in two alternative ways. First, certain crimes, including robbery, are categorically crimes of

violence. USSG § 4B1.2(a)(2) (“the Enumeration Clause”) (“murder, voluntary manslaughter,

 

1 The Connecticut statute defining conspiracy under which Mr. Alfonso was convicted
provides: “A person is guilty of conspiracy when, with intent that conduct constituting a crime be
performed, he agrees with one or more persons to engage in or cause the performance of such
conduct, and any one of them commits an overt act in pursuance of such conspiracy.” Conn. Gen.
Stat. § 53a-48(a). The Connecticut statute defining attempt under which Mr. Alfonso was
convicted provides: “A person is guilty of an attempt to commit a crime if, acting with the kind of
mental state required for commission of the crime, he: (1) Intentionally engages in conduct which
would constitute the crime if attendant circumstances were as he believes them to be; or (2)
intentionally does or omits to do anything which, under the circumstances as he believes them to
be, is an act or omission constituting a substantial step in a course of conduct planned to culminate
in his commission of the crime.” Conn. Gen. Stat. § 53a-49(a).

kidnapping, aggravated assault, a forcible sex offense, robbery, arson, extortion, or the use or
unlawful possession of a firearm described in 26 U.S.C. § 5845(a) or explosive material as defined
in 18 U.S.C. § 841(c)”). Second, in addition to those enumerated crimes, any crime which “has as
an element the use, attempted use, or threatened use of physical force against the person of
another” is also a crime of violence. Id. § 4B1.2(a)(1) (“the Elements Clause”).

Application Note 1 to § 4B1.2 states that “the offenses of. . . conspiring and attempting to
commit” the crimes enumerated in 4B1.2(a)(2), including robbery, are also crimes of violence for
purposes of the career offender enhancement Such “[c]ommentary provisions [of the Sentencing
Guidelines] must be given ‘controlling weight’ unless they: (1) conflict with a federal statute, (2)
violate the constitution, or (3) are plainly erroneous or inconsistent with the Guidelines provisions
they purport to interpret.” United States v. ]0nes, 878 F.3d 10, 18 (2d Cir. 2017); see Stinson v. U.S.,
508 U.S. 36, 42 (1993) (holding that commentary provisions “which function[] to interpret [a]
guideline or explain how it is to be applied” are controlling but those which are plainly erroneous
or inconsistent are not). If, howcvcr, “commcntary and the guideline it interprets are inconsistent
in that following one will result in violating the dictates of the other,” the Guideline itself must
govern. Stinson, 508 U.S. at 43.

Mr. Alfonso argues that Application Note 1, which categorically defines attempt to and
conspiracy to commit robbery as crimes of violence, is plainly inconsistent with the Guideline it
purports to interpret, § 4B1.2(a). The government contends that Application Note 1 is controlling.

lf Application Note 1’s provision that conspiracy and attempt to commit the enumerated crimes

does control, then Mr. Alfonso’s 2007 convictions are clearly crimes of violence for purposes of the
career offender enhancement, and that enhancement would apply here. The key question,
therefore, is whether that portion of Application Note 1 controls or is “plainly erroneous or
inconsistent with the Guidelines provision[] [it] purport[s] to interpret.” ]0nes, 828 F.3d at 18.

For the following reasons, the Court concludes that Application Note 1’s provision that
conspiracy to and attempt to commit robbery are categorically “crimes of violence” for purposes
of the career offender enhancement is plainly inconsistent with the Guideline and thus is not
controlling. See ]0nes, 878 F.3d at 18. USSG § 4B1.2 explicitly defines “the term ‘crime of violence,”’
but the state law crimes of attempt and conspiracy do not fit within that definition: they are not
among the enumerated crimes of § 4B1.2(a)(2) and do not “ha[ve] as an element the use, attempted
use, or threatened use of physical force against the person of another” under § 4B1.2(a)(1).

First, Application Note 1’s expansion of the Enumeration Clause to include crimes which
the Guideline itself does not list is plainly inconsistent with that Enumeration Clause. Enumeration
of additional crimes which, though related, are separate and distinct from the crimes enumerated
in § 4B1.2(a)(2) is not the type of “interpretive and explanatory” commentary Which is binding on
federal courts. See Stinson, 508 U.S. at 42. Rather, it is inconsistent with the Guideline’s
Enumeration Clause because it purports to alter and expand, not to explain, the text of that clause.
The “offenses of aiding and abetting, conspiring, and attempting to commit” the offenses

enumerated in § 4B1.2(a)(2), which Application Note 1 purports to “include” as crimes of violence,

are statutorily separate offenses which differ substantively from the underlying offenses that the
Guideline itself enumerates.

Second, Application Note 1’s purported categorical inclusion of attempt and conspiracy as
crimes of violence is plainly inconsistent with the Elements Clause because the state-law crimes of
attempt and conspiracy do not have any element which requires the use of force. Pursuant to the
Connecticut statute under which Mr. Alfonso was convicted, conspiracy requires only an
agreement and an “overt act in pursuance of’ the conspiracy, Conn. Gen. Stat. § 53a-48(a), neither
of which need include the use, attempted use, or threatened use of physical force. Indeed, an “overt
act” may be “any step, action, or conduct that is taken to achieve or further the objective of the
conspiracy.” See State v. Smith, 797 A.2d 1190, 1194 n.4 (Conn. App. Ct. 2002) (quoting and
approving the trial court’s “thorough instruction” to the jury regarding the elements of
conspiracy); State v. Pond, 108 A.2d 1083, 1097 (Conn. 2015) (“Although it is true that § 53a-48(a)
requires that one of the coconspirators have performed an overt act in furtherance of the
conspiracy, such overt act may be de minimus, it may itself be a legal and innocuous activity . . .
.”). Therefore, regardless of robbery’s status as a crime of violence, conspiracy to commit robbery
in violation of Conn. Gen. Stat. § 53a-48(a) is not a crime of violence under the Elements Clause
because it does not have as an element the use, attempted use, or threatened use of physical force.
See ]0hnson v. Um'ted States, No. 3:16cv00215(MPS), 2016 WL 7362764, at *7 (D. Conn. Dec. 19,

2016) (“The crime defined by [Conn. Gen. Stat. § 53a-48(a)] does not ‘ha[ve] as an element the

use, attempted use, or threatened use of physical force against the person of another,’ 18 U.S.C. §
924(e)(2)(B)(i), regardless of the offense that is the object of the conspiracy.”)

Like conspiracy, the Connecticut statute under which Mr. Alfonso was convicted of
attempt does not have any element which requires the use of force. Pursuant to that statute, “an
act or omission constituting a substantial step in a course of conduct planned to culminate in his
commission of the crime” is sufficient for conviction. Conn. Gen. Stat. § 53a-49(a). That
“substantial step” need not include the use, attempted use, or threatened use of physical force.
Indeed, a “substantial step” can include activities like “lying in wait, . . . reconnoitering the place
contemplated for the commission of the crime[,] . . . [or] possession of materials to be employed
in the commission of the crime,” among many others. Id. § 53a-49(b). The statute itself makes clear
that the elements of attempt to commit robbery could clearly be met without any use, attempted
use, or threatened use of violence whatsoever. Therefore, as with conspiracy, the Elements Clause
cannot support the categorical inclusion of attempt as a crime of violence by Application Note 1.

The Government makes several additional arguments in support of its position that the
Note controls here, but none are convincing First, the Government argues that the Second
Circuit’s recent holding in U.S. v. Barrett, 903 F.3d 166 (2d Cir. 2018), that conspiracy to commit
Hobbs Act robbery is categorically a crime of violence for purposes of 18 U.S.C. § 924(c) should
lead this Court to reach a similar conclusion about conspiracy to commit robbery in violation of
Connecticut statute for purposes of the career offender enhancement However, the reasoning of

the Barrett court makes clear that the Second Circuit’s conclusion in that case does not apply here,

Under 18 U.S.C. § 924(c), a “crime of violence” includes those crimes which have “as an element
the use, attempted use, or threatened use of physical force,” mirroring the language of the Elements
Clause of USSG § 4B1.2(a)(1). However, § 924(c) also provides that crimes of violence include
those which “by [their] nature, involve[] a substantial risk that physical force against the person or
property of another may be used in the course of committing the offense.” The career offender
guideline includes no similar “substantial risk” definition of a crime of violence. The Barrett court
made clear that the decision to categorically include conspiracy to commit Hobbs Act robbery
among crimes of violence for purposes of § 924(c) is predicated upon the “substantial risk”
definition, not upon the elements-based definition which § 924(c) shares with § 4B1.2(a)(1).
Barrett, 903 F.3d at 177 (holding that where the substantive offense is “categorically a crime of
violence,” as Hobbs Act robbery is, then “a conspiracy to commit that crime, by its very nature
presents a substantial risk of physical force, so as also to be a violent crime under § 924(c)(3)(B)”
(internal quotation omitted)). Because the inclusion by the Barrett court of conspiracy to commit
Hobbs Act robbery among categorical crimes of violence was based on a definition of “crime of
violence” which does not apply to the career offender enhancement, that decision does not dictate
a similar result here,

The Government also argued at sentencing that the Court should give effect to Application
Note 1 as it clearly indicates the intent of the drafters of the Guidelines themselves However, that
reasoning was rejected by the Supreme Court in Stinson, holding that it is not “helpful to treat

commentary [to the Sentencing Guidelines] as a contemporaneous statement of intent by the

drafters or issuers of the guideline, having a status similar to that of, for example, legislative
committee reports or the advisory committee notes to the various federal rules of procedure and
evidence.” 508 U.S. at 43.

Finally, the Government argued further that the analysis of judge Shea in johnson v. United
States does not apply here because that case was decided under the Armed Career Criminal Act
(“ACCA”)’s definition of a crime of violence, not the Sentencing Guidelines’ definition. lt contends
that because the ACCA imposes mandatory sentences while the Guidelines provide only an
advisory range, the concerns and legal analysis underlying the johnson decision do not apply here.
However, the Government’s argument misunderstands the relevance of johnson to the analysis in
this case. Regardless of whether the question arose under the ACCA or the Guidelines, the question
to be decided by that court and by this Court-whether attempt and conspiracy in violation of
Conn. Gen. Stats. §§ § 53a-48(a) and 49(a) “ha[ve] as an element the use, attempted use, or threated
use of physical force against the person of another”-is the same because the relevant definition of
crime of violence is the same.

Because Application Note 1’s categorical inclusion of attempt to and conspiracy to commit
robbery in § 4B1.2’s definition of crimes of violence is plainly inconsistent with both the
Enumeration Clause and the Elements Clause of that Guideline, that provision does not control

here.

For the foregoing reasons, Mr. Alfonso is not subject to the “career offender” sentence
enhancement of USSG § 4B1.1(a) based on his prior convictions.

):Qs so oRDEB,ED. ._ /\ / /

__ /'/5/
f '-.----v~v t\_.-»¢'\)’\»F"_"\`___

jean-cy ond Arterton, U.S.D.j.

Dated at New Haven, Connecticut this 30th day of April 2019.

._,_ -_

 

 

